DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 January 2022 has been entered.
 
Response to Amendment
In the amendment dated 6 January 2022, the following has occurred: Claims 1 and 7 have been amended; Claims 3-4 and 9-10 were canceled in a previous response.
Claims 1, 2, 5-8, and 11-14 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-8, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1, 2, 5, 6, and 13) and process (claims 7, 8, 11, 12, and 14) which recite steps of analyzing medical records, generating a narrative document, storing the generated narrative document, retrieving and viewing the stored narrative document, receiving at least one of an addition and an edit to a disease dataset and a medicine and treatment dataset, modifying the retrieved narrative, predicting and suggesting corrections, 
These steps of handling corrections in narrative statements in a medical record, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the natural language processing and computer language, analyzing medical records and generating a narrative document in the context of this claim encompasses a mental process of the user collecting a set of medical record information and thinking about an appropriate narrative.  Similarly, the limitation of predicting and suggesting corrections, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These steps of handling corrections in narrative statements in a medical record, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, it amounts to methods of managing personal behavior or relationships or interactions between people by managing the steps involved in evaluating patient medical records.
claims 2, 5-6, 8, and 11-14, reciting particular aspects of how handling corrections in narrative statements in a medical record may be performed in the mind but for recitation of generic computer components and how it should be organizing human activity by managing the steps involved in evaluating patient medical records).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of natural language processing and steps performed by a computer amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0021], use of NLP known and recognized by those skilled in the art, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving input from a user amounts to mere data gathering, recitation of electronic medical records amounts to selecting a particular data source or type of data to be manipulated, recitation of storing information electronically in a database amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as reciting steps as performed by computer hardware or using NLP, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 5-6, 8, and 11-14, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as use of NLP known and recognized by those skilled in the art, see applicant’s specification, [0020], Flook, MPEP 2106.05(d)(II)(ii); storing and retrieving records, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving records, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 6 and 12, performing rankings from past information, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2, 5, 8, 11 and 13-14, storing and retrieving information in databases, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2, 5, 8, 11 and 13-14, storing and retrieving information in databases, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zasowski (Pub. No. 2016/0034643) in view of Navani et al (Pub. No. 2013/0085781).
Regarding claim 1, Zasowski discloses A system for automated analysis of medical records comprising:
a server configured (See [0087]-[0089]) to execute an analysis algorithm for generating an electronic narrative document (See [0057]-[0059]), wherein the analysis algorithm predicts and suggests input when editing the electronic narrative document based on a patient's medical records (See [0057]-[0059], also see [0074], [0081], [0082]), uses natural language processing to generate the electronic narrative document (See [0057]-[0059], also see [0074], [0081], [0082]), uses natural language processing to predict and suggest corrections based upon a narrative text database (See [0057], [0058], concepts from historical encounters, [0059], mapped concepts  and dictionary, [0060], [0072], stored problem lists, [0073]), detects incomplete data in the generated electronic narrative document and suggests corrections to fill the incomplete data (See [0053], [0054], [0057], gaps or issues of undocumented items, [0091]), presents a plurality of suggested corrections in real-time based on the patient's medical records (See [0077], problems identified during an encounter, [0086], real-time updates between CDI specialist and physician responses, [0089], provide information during a patient encounter to address query of list of potential problems, [0106], retroactively analyze medical documentation or as it is received from a physician), wherein the plurality of suggested corrections are displayed in a suggestion box, and receives a user-selected correction from the plurality of suggested corrections (See Fig 6, [0143], pick list to resolve outstanding query, [0147], [0148]); and
a user device configured to modify the generated electronic narrative document with the user-selected correction (See [0074], export documentation to EHR after validation responsive to problem or query list, [0079], [0085], responses to query are sent to EHR, [0092], [0108]-[0110], patient condition, diagnosis, treatments, [0114]), wherein the user device is configured to receive at least one of an addition and an edit to at least one of a disease database and a medicine and treatment database (See [0074], export documentation to EHR after validation responsive to problem or query list, [0079], [0085], responses to query are sent to EHR, [0092], [0108]-[0110], patient condition, diagnosis, treatments, [0114]).
Zasowski describes a process for assisting in the entry of medical documentation which includes the opportunity for a user to correct documentation using suggestions from a pick list to resolve issues.  Zasowski does not describe use of a drop-down menu; however, this is taught by Navani:
wherein the plurality of suggested corrections are displayed in a drop-down suggestion box, and receives a user-selected correction from the plurality of suggested corrections (See [0085], [0094], [0095]);
Navani teaches a system for creating and updating medical records which includes providing drop-downs of suggestions for user input with the motivation of providing the ability for a user to select among the recommendations for input for the medical record (See Navani, [0085], [0094], [0095]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach of updating clinical documentation of Zasowski so as to have included providing drop-downs of suggestions for user input, in accordance with the teaching of Navani, in order to provide the ability for a user to select among the recommendations for input for the medical record (See Navani, [0085], [0094], [0095]).
Claim 7 recites the same or similar limitations as claim 1.  The only difference is that claim 7 is directed toward a method which is performed by the system of claim 1.  The cited portions of the references discussed above with respect to claim 1 teach method steps and are equally applicable to the steps of claim 7.  Claim 7 is accordingly rejected for the same reasons discussed above with respect to claim 1.
Regarding claims 2 and 8, Zasowski in view of Navani teaches the limitations of claims 1 and 7, respectively.  Zasowski further teaches:
wherein the electronic narrative document is generated based on querying at least one of a patient medical records database, a disease database, or a medication treatment database (See [0057], [0058], concepts from historical .
Claims 5, 6, 11, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zasowski (Pub. No. 2016/0034643) in view of Navani et al (Pub. No. 2013/0085781) and in further view of Xing (Pub. No. 2016/0224732).
Regarding claims 5 and 11, Zasowski in view of Navani teaches the limitations of claims 1 and 7, respectively.  Zasowski further teaches:
wherein the system ranks the suggested corrections for subsequent use (See [0039], [0040], rank-ordered list of suggestions of related information, [0041], learn from prior selections for future suggestions).
Xing teaches a system for predicting related symptoms which includes rank-ordered lists of suggestions with selections which are stored for updating future suggestions with the motivation of building and updating an accurate predictive model for suggestions (See Xing, [0041]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Zasowski/Navani so as to have included rank-ordered lists of suggestions with selections which are stored for updating future suggestions, in accordance with the teaching of Xing, in order to build and update an accurate predictive model for suggestions (See Xing, [0041]).
Regarding claims 6 and 12, Zasowski in view of Navani teaches the limitations of claims 5 and 11, respectively.  Zasowski further teaches:
wherein the system ranks the suggested corrections based on frequency of use, a highest ranked suggestion is incorporated into subsequent narrative text documents, and lower ranked suggestions may be suggested as alternatives (See [0039], [0040], rank-ordered list of suggestions of related information, [0041], learn from prior selections for future suggestions).
Xing teaches a system for predicting related symptoms which includes rank-ordered lists of suggestions with selections which are stored for updating future suggestions with the motivation of building and updating an accurate predictive model for suggestions (See Xing, [0041]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Zasowski/Navani so as to have included rank-ordered lists of suggestions with selections which are stored for updating future suggestions, in accordance with the teaching of Xing, in order to build and update an accurate predictive model for suggestions (See Xing, [0041]).
Regarding claims 13 and 14, Zasowski in view of Navani teaches the limitations of claims 1 and 7, respectively.  Zasowski further teaches:
wherein the user-selected correction is stored in a suggestion database which is searchable by the analysis algorithm for future use (See [0039], [0040], rank-ordered list of suggestions of related information, [0041], learn from prior selections for future suggestions).
Xing teaches a system for predicting related symptoms which includes rank-ordered lists of suggestions with selections which are stored for updating future suggestions with the motivation of building and updating an accurate predictive model for suggestions (See Xing, [0041]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zasowski et al (Pub. No. 2017/0068781) describes an approach to computer-assistant medical information analysis which suggests codes for clinical documentation and uses drop-downs.
Karres et al (Pub. No. 2015/0095016) describes an approach for inputting clinical documentation incorporating suggestions in the narrative text.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436. The examiner can normally be reached 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN DURANT/Primary Examiner, Art Unit 3619